Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00280-CR

                                       Justin Dallas ARRIOLA,
                                               Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 38th Judicial District Court, Uvalde County, Texas
                                 Trial Court No. 2015-04-12554-CR
                         Honorable Camile Glasscock Dubose, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 21, 2020

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both Appellant

and his attorney. See TEX. R. APP. P. 42.2(a). We therefore grant the motion and dismiss this

appeal. See id.

                                                    PER CURIAM

DO NOT PUBLISH